DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 and 16-21 are pending.
Claims 1 and 9 have been amended.
Claim 21 is new.
This action is Final.

Claim Objections
Claims 1, 9, and 21 are objected to because of the following informalities:  
Claim 1 recites “detecting a second operation of the user for maintaining the screen-on state of the display, wherein the second operation comprises multiple second user inputs in different auto display-disabling periods” but this limitation appears contradictory. Auto display-disabling periods appear to refer to periods to where the display is disabled, and thus “maintaining the screen-on state” would not make sense since the display is already disabled. Something that is disabled cannot be kept/maintained on. Referring to Applicant’s disclosure, it appears Applicant meant to describe condition 2 on paragraph [0067], in which the user enables the display within a preset time after the terminal disables the display. Examiner suggests amending the limitation to “detecting a second operation of the user for enabling the display within an auto display-disabling period after the display is disabled, wherein the second operation comprises multiple second user inputs in different auto display-disabling periods
Claim 9 contains the same limitation as claim 1, and should be amended in a similar manner.
Claim 21 recites “displaying the UE” but it appears Applicant meant “displaying the UI”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters USPAT 6,516,421, as evidenced by Greve et al. (hereinafter as Greve) PGPUB 2004/0221297.
As per claim 1, Peters teaches a method implemented by a terminal for adjusting screen-on duration of the terminal [FIG. 1 personal computer], comprising: 
detecting an operation of a user [col. 4 lines 44-61: (user input operation of a mouse)] for maintaining a screen-on state of a display [FIG. 2, col. 2 lines 52-65, col. 6 lines 32-41, and col. 6 line 58 – col. 7 line 21: (detecting user interact with device within a certain period of time (such as 5 seconds) of screen saver activating to have the display keep displaying the image that was on the screen before the screen saver turned on, and thereby prevent turning off display at a later time if the screen saver were to continue)], wherein the operation comprises multiple user inputs in different auto screen-dimming periods [col. 1 lines 12-25, col. 2 lines 52-65, col. 6 lines 32-41, and col. 6 line 58 – col. 7 line 21: (determines if screensaver that blanks the screen (auto screen-dimming period) is deactivated by the user N consecutive times (such as 3 times); each instance of a screen saver is an auto screen-dimming period)];
detecting a second operation of the user for maintaining the screen-on state of the display [col. 4 lines 44-61: (user input operation of a keyboard)], wherein the second operation comprises multiple second user inputs in different auto display-disabling periods [col. 6 lines 13-17: (each operational state transition include dotted lines indicating a period of time for transition); col. 6 line 67 – col. 7 line 3: (each type of state transition contains a separate irritation number record); and FIG. 2: (dotted line after Display Switched Off (auto display disabling period) is a period of time where user input means the user does not want the state transition to occur, and an irritation number is increased; it is determined whether user input is provided N times in different instances of switching display off)];
determining whether a quantity of the multiple user inputs in the different auto screen-dimming periods and the multiple second user inputs in the different auto display-disabling periods satisfies a preset quantity of times [col. 6 line 58-61: (for any kind of state transition (e.g. screen saver displayed, display device switch to low power mode, or display switched off), increment a number if time difference between state transition and user interaction is less than 5 seconds) and col. 7 lines 4-21: (irritation record number for any of the state transitions is compared to a threshold value N)];
based on determining that the quantity satisfies the preset quantity of times [col. 7 lines 15-18: (on determining that the threshold N has been reached for any of the state transitions, prompt the user for the inactivity period)], displaying, on the display in response to the operation and the second operation, a user interface (UI) for adjusting a screen-on duration of the terminal [col. 2 lines 47-51, col. 3 lines 27-38, col. 6 lines 32-41, and col. 7 lines 11-21: (if the user responds to screen saver activation a number of times (N) and/or to display switched off a number of times (N), prompting the user to input selectable values for screen saver settings (screen-on duration) and when to switch off the display device (display disabling period))]; 
providing, using the UI, an adjustment manner of adjusting the screen-on duration of the terminal [col. 2 lines 47-51, col. 3 lines 27-38, col. 6 lines 32-41, and col. 7 lines 11-21: (pop up window includes input fields and scrollable lists of selectable values of screen saver settings and settings of when to switch off display device)]; and 
receiving, using the UI, adjustment information to adjust the screen-on duration from the user according to the adjustment manner [col. 3 line 45-47: (user is prompted by pop up window to change an inactivity period and when to switch off display device; user will provide input if prompted and the system will receive the user selected settings)]. 

Greve shows as evidence that it is known in the art that screensavers are associated with functions to reduce power consumption by decreasing the brightness (dim screen), scan frequency, and refresh rate of the screen [0008].

As per claim 2, Peters teach the method of claim 1, wherein UI is displayed only when each of the multiple user inputs occurs in a different auto screen-dimming period than each of the other multiple user inputs and after a quantity of the multiple user inputs in different auto screen-dimming periods reaches a preset quantity of times within a preset time [col. 6 line 58 – col. 7 line 21: (if user interaction is within 5 seconds of activation of a screen saver, an irritation record number is incremented; when the irritation record number reaches a threshold N, prompt the user in a pop up window to change settings)].
As per claim 3, Peters teaches the method according of claim 1, wherein after displaying the UI, the method further comprises adjusting the screen-on duration of the terminal according to the adjustment information [col. 3 lines 27-44: (user may select from a scrollable list of selectable values and the settings are applied)]. 
As per claim 4, Peters teaches the method of claim 3, wherein after adjusting the screen-on duration of the terminal, the method further comprises: maintaining the screen-on state of the display for the screen-on duration [col. 3 lines 27-44 and FIG. 2: (if no additional activity is provided by the user, display will eventually be switched off according to the time set by the user)]; disabling the display after the screen-on duration is expired [FIG. 2 and col. 3 lines 27-44: switch off the display device]; and 
restoring the screen-on duration of the terminal to screen-on duration obtained before adjusting the screen-on duration of the terminal according to the adjustment information [col. 10 lines 1-6: (reverts to default settings for future sessions)] . 
As per claim 5, Peters teach the method of claim 1, wherein the adjustment manner of adjusting the screen-on duration of the terminal comprises at least one of: 
As per claim 7, Peters teaches the method of claim 1, wherein the UI is a setting screen for setting the screen-on duration in a system [col. 3 lines 27-44: (user inputs when to switch off display in the user prompt in the pop up window; that time is thus a screen-on duration time)]. 
As per claim 8, Peters teach the method of claim 1, wherein detecting the operation comprises: identifying that an application program is currently running on the terminal [col. 2 lines 52-65, col. 6 lines 32-41, and col. 6 line 58 – col. 7 line 21: (detecting the screen saver (application) is running)]; and detecting the multiple user inputs while the application program is currently running on the terminal [col. 2 lines 52-65, col. 6 lines 32-41, and col. 6 line 58 – col. 7 line 21: (detecting the user interactions occur within a small time period of running the screen saver)]. 

Claim 9 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Peters further teaches a processor [FIG. 1 processing unit 70]; a display coupled to the processor [FIG. 1 display screen 20]; a detector coupled to the processor [FIG. 1: OS 80 and col. 4 lines 57-61: (user interactions are monitored by the OS 80)]; and a memory coupled to the processor and configured to store a computer program, wherein the processor is configured to invoke the computer program stored in the memory [FIG. 1 memory 90].
Claim 10 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.

As per claim 17
As per claim 18, Peters teach the method of claim 1, wherein providing the adjustment manner of adjusting the screen-on duration of the terminal comprises providing, using the UI, a time input box to be used by the user to enter duration information of the screen-on duration or duration information by which the screen-on duration is to be prolonged [col. 3 lines 27-44: (input fields (input box) may be provided for the user to type in the duration)]. 
Claim 19 is similar in scope to claim 17 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 18 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters USPAT 6,516,421, and further in view of Park et al. (hereinafter as Park) USPAT 9,207,746.
As per claim 6, Peters teach the method of claim 1.
Peters does not teach wherein providing the adjustment manner of adjusting the screen-on duration of the terminal comprises providing, using the UI, a timeline comprising a plurality of pieces of time information to be used by the user to select the screen-on duration or prolong the screen-on duration. Although Peters teaches a 
Park teaches using a GUI presented to the user to keep the display on for a certain period of time. Park is therefore similar to Peters because they both use a GUI to adjust settings that prevent the device from entering a low power display off state. Park further teaches wherein providing the adjustment manner of adjusting the screen-on duration of the terminal comprises providing, using the UI, a timeline comprising a plurality of pieces of time information to be used by the user to select the screen-on duration or prolong the screen-on duration [FIG. 4 band area and col. 6 lines 20-24: (band area is moveable to select times)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s teachings of providing a movable band area for selecting screensaver settings and display off times in the UI prompt of Peters. One of ordinary skill in the art would have been motivated to provide such a graphical component from Park in Peters because it would be easier to see all the time settings as shown by Peter’s FIG. 2, and because it would be easier for the user to set customized times, thereby improving user convenience.
Claim 14 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters USPAT 6,516,421.
As per claim 21, Peters teach the method of claim 1.
Peters do not explicitly teach determining whether a time period from a first of the multiple user inputs or the multiple second user inputs to a most recent of the multiple user inputs or the multiple second user inputs is within a preset time period; and displaying the UE based on determining that the time period is within the preset time period. Peters does not explicitly describe that displaying the user interface is based the time period is within a preset time period. Although Peters does mention evaluating when a user logs in and logs off, and determining whether this time period is at least 4 hours in order to determine usage characteristics for decreasing the inactivity period, this is for a second embodiment of Peters’ invention.
Although this teaching of evaluating usage characteristics in a period of time in Peters is for a second embodiment of Peter's invention, it would be obvious to one of ordinary skill in the art to also apply such a teaching to Peter's first embodiment. Such a teaching applied to Peter's first embodiment would lead to an increased inactivity period for only a period of time (such as 4 hours) for a user session, where the system would only analyze the irritation records that occur within that user session and determine whether they surpass the threshold number before prompting the user to change the inactivity period. One of ordinary skill in the art would have been motivated to modify Peter's first embodiment in such a way because it allows the inactivity period to return to the default settings after a long time, or if the user leaves, or if another user uses the .


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters USPAT 6,516,421, and further in view of Verdun USPAT 7,647,515.
As per claim 21, Peters teach the method of claim 1.
Peters do not explicitly teach determining whether a time period from a first of the multiple user inputs or the multiple second user inputs to a most recent of the multiple user inputs or the multiple second user inputs is within a preset time period; and displaying the UE based on determining that the time period is within the preset time period. Peters does not explicitly describe that displaying the user interface is based the time period is within a preset time period. Although Peters does mention evaluating when a user logs in and logs off, and determining whether this time period is at least 4 hours in order to determine usage characteristics for decreasing the inactivity period, this is for a second embodiment of Peters’ invention.
Verdum teaches tracking the time a component remains/dwells in a low power state after an inactivity timer causes the state transition to low power state due to idleness, and increasing the inactivity timer value if the dwell time of the low power state is lower than a goal value. Verdum is thus similar to Peters because they add additional time to an inactivity timer to prevent unwanted activation of power saving features in the future due to idleness. Verdum further teaches determining whether a time period from a first of the multiple user inputs or the multiple second user inputs to a most recent of [col. 3 line 57 – col. 4 line 41: (dwelling times are determined by how long a component remains in the low power state until user input or activity is received; dwelling times below a threshold are added to a counter of dwell counts below a threshold period, and dwell times above a threshold are added to a counter of dwell counts above a threshold period; the number of dwell counts below a threshold period are compared to the number of dwell counts above a threshold period for within a predetermined operational time (preset time period)]; based on determining that the time period is within the preset time period, incrementing the inactivity time [col. 4 lines 33-60: (the number of instances that dwell times are below a threshold time are compared to the number of instances that dwell times are above the threshold time, for within a predetermined operational time; if there are more instances of dwell times being below the threshold time in the predetermined operational time, inactivity timer is increased to prevent fewer transitions to a low power state)]. In summary, Verdum teaches evaluating the number of transitions out of a power saving feature within the most recent predetermined period of time.
The combination of Peters with Verdum therefore yields evaluating whether the irritation number has reached the threshold within a predetermined period of time, and if so, displaying a prompt for the user to increase the inactivity period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Verdum’s teachings of evaluating only a predetermined period of time of operation in Peters for analyzing the irritation record .


Response to Arguments
Applicant's arguments filed 10/27/2021 regarding claims 1 and 9 have been fully considered but they are not persuasive. Applicant appears to argue on page 12 and on page 15 that Peters does not enable adjustments of timing of inactivity periods based on the combined quantity of interactions of two or more operational states, and thus do not teach the newly added limitations. Examiner respectfully disagrees.
Contrary to Applicant’s arguments, the claim limitations do not require a sum or a combined quantity of user inputs in both auto screen-dimming periods and in auto display-disabling periods. The claim limitation merely recites “determine whether a quantity of the multiple user inputs in the different auto-screen dimming periods and the multiple second user inputs in the different auto display-disabling periods satisfies a preset quantity of times”. The limitation does not require adding or determining a sum of inputs. Thus under the broadest reasonable interpretation of the claim limitation in view of the specification, this limitation is met by comparing the quantity of the multiple user 
For the reason described above, the previous applied prior art is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186